 

 

February 21, 2020

Judge George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

VIA ECF

FEB 2 6 2020

Re: USA vs. Mendy Greenblatt

1:17-cr-00122-GBD

Dear Judge Daniels:

This letter submission is to request that the above named defendant be permitted to
travel by car from New York to Florida for the Passover holidays. He plans on leaving April 5,
2020 and returning April 20°". He will be staying in a hotel in Orlando. | have emailed with
AUSA McLeod and Probation Officer Keyana Pompey who have no objection to this request.

Please also note that a request to adjourn the sentencing date that is now scheduled for
April 14, 202 is also being made at this time as both my client and myself will be observing the
holiday of Passover and unable to attend court on that date.

If granted, kindly so order this letter to allow travel by car between NY and
Florida April 5, 2020 - April 20 2020. Thank you for your consideration,

Respectfully Submitted;

SAB conmpaod

Saul Bienenfeld

 

 

 

 

asa ane COVA (eae aa
450 Seventh Avenue
AUCs 00i <3

Admitted New York and Florida New York, NY 10123

 

Relea CL

Lors{OR Ocal dec Lei inlelcy
Suite 108

Cedarhurst, NY 11516

saul@bienefeldiaw.com
paU Eel Sor alone
www.bienenfeldilaw.com

 
